 1
 2
 3
 4
 5
 6
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    ITALIAN COLORS RESTAURANT,                            Case No.: 2:14-cv-00604-MCE-DAD
      ALAN CARLSON, STONECREST GAS &
12    WASH, SALAM RAZUKI,
      LAURELWOOD CLEANERS, LLC,                             STIPULATION TO EXTENSION OF
13    JONATHAN EBRAHIMIAN, LEON’S                           TIME FOR ATTORNEYS’ FEES,
      TRANSMISSION SERVICE, INC.,                           EXPENSES, AND COSTS; ORDER
14    VINCENT ARCHER, FAMILY LIFE
      CORPORATION d/b/a FAMILY
15    GRAPHICS, TOSHIO CHINO,
                                                            Date:         N/A
16                            Plaintiffs,                   Time:         N/A
                                                            Courtroom:    7, 14th Floor
17            v.                                                          Hon. Morrison C. England, Jr.

18    KAMALA D. HARRIS, in her official
      capacity as Attorney General of the State of
19    California,

20                            Defendant.

21
             The parties have reached a tentative agreement under which the defendant will pay
22
     certain attorneys’ fees and costs and the plaintiffs will release all claims for fees and costs under 42
23
     U.S.C. § 1988 and otherwise. The parties will notify the Court once that agreement is finalized,
24
     so that the Court may close the file in this action. Meanwhile, the parties hereby jointly request
25
     an extension of time, up until and including February 4, 2018, of the deadline to file any
26
     application concerning attorneys’ fees, related nontaxable expenses, or costs.
27
28
                                                        1                           Case No.: 2:14-cv-00604
                   STIPULATION TO EXTENSION OF TIME FOR ATTORNEYS’S FEES, EXPENSES AND COSTS
 1   Dated: January 3, 2019                      STIPULATED AND AGREED:

 2
                                                 /s/ Deepak Gupta
 3                                               Deepak Gupta*
                                                 Jonathan E. Taylor
 4                                               GUPTA WESSLER PLLC
                                                 1900 L Street, NW, Suite 312
 5                                               Washington, DC 20036
                                                 Telephone: (202) 888-1741
 6                                               Facsimile: (202) 888-7792
                                                 deepak@guptawessler.com
 7
                                                 Edward S. Zusman (SBN 154366)
 8                                               Kevin K. Eng (SBN 209036)
                                                 MARKUN ZUSMAN FRENIERE
 9                                               COMPTON LLP
                                                 465 California Street, Suite 401
10                                               San Francisco, CA 94104
                                                 Telephone: (415) 438-4515
11                                               Facsimile: (415) 434-4505

12                                               Gary B. Friedman*
                                                 Tracey Kitzman
13                                               FRIEDMAN LAW GROUP LLP
                                                 154 Grand Street
14                                               New York, NY 10012
                                                 (917) 568-5024
15
                                                 *admitted pro hac vice
16
                                                 Attorneys for Plaintiffs
17
18                                               /s/ John Killeen
                                                 Xavier Becerra
19                                                  Attorney General of California
                                                 John Killeen
20                                                  Deputy Attorney General
21                                               Anthony R. Hakl
                                                    Deputy Attorney General
22                                               1300 I Street, Suite 125
                                                 P.O. Box 944255
23                                               Sacramento, CA 94244-2550
                                                 (916) 322 9041
24                                               anthony.hakl@doj.ca.gov

25                                               Attorneys for Defendant

26
27
28

                                             2                              Case No.: 2:14-cv-00604
          STIPULATION TO EXTENSION OF TIME FOR ATTORNEYS’S FEES, EXPENSES AND COSTS
 1                                                 ORDER

 2          Upon the parties’ stipulation and pursuant to Federal Rule of Civil Procedure 54, the

 3   deadline for the plaintiffs’ motion for attorneys’ fees, related nontaxable expenses, or costs in this

 4   action is hereby extended to February 4, 2019.

 5          IT IS SO ORDERED.

 6   Dated: January 9, 2019

 7
 8
 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

                                                       3                        Case No.: 2:14-cv-00604
                   STIPULATION TO EXTENSION OF TIME FOR ATTORNEYS’S FEES, EXPENSES AND COSTS
